Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 8/31/2022. 
Claims 1-2 ,4-10, 12-18, 20-28 and 30-39 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments

Claims 38-39 have been amended and are directed to statutory subject matter. Therefore, the rejections of claims 38-39 under 35 U.S.C. § 101 are withdrawn.
The applicant has filed terminal disclaimer. Therefore, the nonstatutory obviousness-type double patenting rejections of claim 1-2, 4-10, 12-18, 20-28 and 30-39 claims 1 of U.S. Patent No. 11032572 B2 are withdrawn.
 Applicant's arguments with respect to claim limitation “a normative restriction limits a last significant coefficient position of the current block to a position in the current block allowed to be non-zero by the determined zero-out pattern; based on the normative restriction limiting the last significant coefficient position of the current block to the position in the current block allowed to be non-zero by the determined zero- out pattern, inferring that the last significant coefficient position of the current block is in a region of the current block that is not zeroed out by the determined zero-out pattern” recited in claim 1 have been fully considered but they are not persuasive. Applicants contend that the combination of Zhao and CHIANG does not teach the claimed limitations above (Applicants’ Remarks dated 8/31/2022; p17-20).  However, the Examiner respectfully disagrees.  Please see the detail mappings below in section 15.
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
CLAIM INTERPRETATION 
10. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 11.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05).  Such claim limitation(s) is/are e.g.: “means for determining a zero-out pattern of normatively defined zero-coefficients” in claim 36 and “means for generating residual data for a current block of the video data” in claim 37. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, 12-18, 20-28 and 30-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20200389661 A1 with priority date of 6/7/2019) in view of CHIANG et al (US 20220224898 A1).
             Regarding claim 1, 17, 36 and 38 Zhao discloses a method of decoding video data [e.g. decoder], the method comprising: determining, based on a block size [e.g. 8X8] of a current block [current block] and a low-frequency non- separable transform (LFNST) syntax element [e.g. FIG. 7 and 10-13; [0253-0256]; LFNST] , a zero-out pattern of normatively defined zero-coefficients [e.g. zero-out scheme; zero coefficients], wherein the LFNST syntax element is signaled at a transform unit (TU) level [e.g. fnst_idx, is signaled at the end of CU-level syntax; transform block signaling information indicates the implicit transform scheme]; determining transform coefficients of the current block [e.g. produce non-zero and zero transform coefficients], wherein the transform coefficients of the current block include transform coefficients in an LFNST region  [e.g. FIG. 10-13; top left region] of the current block and transform coefficients outside the LFNST region of the current block [e.g. zero transform coefficients region], and determining the transform coefficients of the current block comprises: applying an inverse LFNST [e.g. inverse reduced transform] to determine values of one or more transform coefficients [e.g. tope left non zero coefficients] in the LFNST region of the current block; and determining that transform coefficients of the current block in a region of the current block defined by the zero-out pattern are equal to 0 [e.g. zero transform coefficients region]; applying an inverse transform to the transform coefficients of the current block to determine residual data [e.g. residual signal] for the current block [e.g. performing inverse transforming]; and reconstructing the current block based on the residual data for the current block [e.g. reconstructed samples].
           It is noted that Zhao differs to the present invention in that Zhao fails to explicitly disclose a concept of the position of last significant coefficient.
            However, CHIANG teaches the well-known concept of a normative restriction limits a last significant coefficient position of the current block to a position in the current block allowed to be non-zero by the determined zero-out pattern [e.g. FIG. 3 and 5;  a constrain of signaling condition of secondary transform is when the position of the last significant coefficient for a considered TB is larger than a predefined position]; based on the normative restriction limiting the last significant coefficient position of the current block to the position in the current block allowed to be non-zero by the determined zero-out pattern [e.g. FIG. 5; [0064-0065]; determining the position of last significant coefficient in CG0 is larger than the predefined position], inferring that the last significant coefficient position of the current block is in a region [e.g. FIG. 3 and 5; top left 4X4 region of the current block] of the current block that is not zeroed out by the determined zero-out pattern.
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by Zhao to exploit the well-known determining transform operation technique taught by CHIANG as above, in order to provide improved efficiency of secondary transform signaling or reduced the decoding latency [See CHIANG; [0045]].
             Regarding claim 2 and 18, Zhao further discloses determining a number of coded coefficient groups and non-coded (CGs) based on the LFNST syntax element [e.g. FIG. 10-11; shaded part with transform coding and non-shaded part without transform].    
             Regarding claim 4 and 20, Zhao further discloses the current block is a subblock of a coding unit (CU) [e.g. FIG. 7, 10-13].  
             Regarding claim 5 and 21, Zhao further discloses determining that the current block is split into a plurality of subblocks [e.g. FIG. 7, 10-13], the plurality of subblocks including a current subblock of the current block, wherein the LFNST syntax element is for a subblock of the current block [e.g. FIG. 10-13; [0253-0256];], and the LFNST region of the current block is an LFNST region of the subblock; determining, based on threshold-based criteria [e.g. [0258]; a threshold for the size of the block], that the LFNST syntax element for the subblock of the current block is signaled in a bitstream that comprises an encoded representation of the video data [e.g. LFNST index is signaled for the transform block]; and based on a determination that the LFNST syntax element is signaled in the bitstream, obtaining the LFNST syntax from the bitstream [e.g. LFNST index from bitstream].  
             Regarding claim 6 and 22, Zhao and CHIANG further disclose a threshold is fixed to a constant value [e.g. 4 or 8] and determining that the LFNST syntax element is signaled in the bitstream comprises determining that the LFNST syntax element is signaled in the bitstream for at least one of a luma  component or a chroma component [e.g. Zhao: transform set applied to luma/chroma transform coefficients; CHIANG: RST index is signaled and used for the luma or chroma component] depending on whether a last transform coefficient position of the current block is less than the threshold [e.g. Zhao: FIG. 10-13; CHIANG: FIG. 3 and 5].  
             Regarding claim 7 and 23, Zhao and CHIANG further disclose determining that the LFNST syntax element is signaled in the bitstream comprises: determining a threshold based on at least one of: a relative location of the current subblock with respect to a first- occurring subblock of the current block, whether the current block is dual tree coded or single tree coded [e.g. Zhao: TABLE 6; dual tree chroma], or a value of a DC component of a transform unit of the current block or a DC component of the current block; and determining, based on the threshold, that the LFNST syntax element for the subblock is signaled in the bitstream [e.g. Zhao: LFNST index is signaled for the transform block].  
             Regarding claim 8 and 24, Zhao further discloses the LFNST syntax element is applicable for only a single TU of a plurality of Tus of the current block [e.g. FIG. 10-13; LFNST index is signaled for the transform block; CHIANG: FIG. 3 and 5] and not other TUs of the plurality of TUs of the current block [e.g. FIG. 3 and 5; only apply to CG0].
	Regarding claim 9-10 and 12-16, this is an encoding method that includes same limitation as in claim 1-2, and 4-8 above respectively, the rejection of which are incorporated herein.  Furthermore, Zhao discloses a method of encoding video data [e.g. an encoder].
             Regarding claim 25, Zhao and CHIANG further disclose comprising a display configured to display decoded video data [e.g. Zhao FIG. 1].  
             Regarding claim 26, Zhao and CHIANG further disclose the device comprises one or more of a camera [e.g. Zhao: FIG. 1-2], a computer, a mobile device, a broadcast receiver device, or a set-top box.
	Regarding claim 27-28 and 30-34, this is an encoding device that includes same limitation as in claim 17-18 and 20-24 above respectively, the rejection of which are incorporated herein.  Furthermore, Zhao discloses an encoding device [e.g. an encoder].
             Regarding claim 35, Zhao and CHIANG further disclose the device comprises one or more of a camera [e.g. Zhao: FIG. 1-2], a computer, a mobile device, a broadcast receiver device, or a set-top box.
	Regarding claim 37 and 39, this is an encoding method that includes same limitation as in claim 17 above, the rejection of which are incorporated herein.  Furthermore, Zhao discloses an encoding device [e.g. an encoder].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE et al (US 20200162729 A1).
Mrak et al (US 20140056362 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483